Dear Mr. Tubb:
You have requested an opinion of the Attorney General, in your capacity as legal counsel to the Ouachita Parish Police Jury (Parish), regarding the payment of premiums of employee hospitalization insurance.  You specifically ask whether the Parish can pay 100% of the premiums for employee hospitalization insurance under an employee benefit plan adopted by it and then request reimbursement of 21% of the total premium from each employee during the month that the premium is earned.
In answer to your question, we direct your attention to ArticleVII, Section 14 of the Louisiana Constitution of 1974 and R.S.33:5151.  Article VII, Section 14(A) and (B) provide, in pertinent part, the following:
§ 14  Donation, Loan, or Pledge of Public Credit
Section 14.  (A) Prohibited Uses.  Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the State or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
*       *       *
 Authorized Uses.  Nothing in this Section shall prevent; (2)  contributions of public funds to pension and insurance programs for the benefit of public employees;
R.S. 33:5151 provides, in pertinent part, the following:
§ 5151. Power to contract for group insurance; premiums
  Any political subdivision of the state may make contracts of insurance with any insurance company legally authorized to do business in this state insuring their employees and officials under policies of group insurance covering hospitalization for such employees and officials, and may agree to match the payments of employees and officials for the premiums or charges of such contracts payable out of the funds of such political subdivision.
  Nothing in this Section or in R.S. 42:851 shall be construed to limit the contribution of a local governmental subdivision toward the payment of premiums for accident and health protection for its employees or their dependants, or both.
  As can be gleaned from the above, both R.S. 33:5151 and Article VII, Section 14(B)(2) authorize the use of public funds for the payment of premiums for hospitalization insurance for public employees, which would include employees of the Parish. Further the law specifically provides that there shall be no limit on the amount of such premium payments.
Accordingly, it is the opinion of this office that the Parish can pay 100% of the premiums for employee hospitalization insurance under an employee benefit plan adopted by it, and then request reimbursement of 21% of the total premium from  each employee during the month that the premium is earned.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
Trusting this adequately responds to your inquiries, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
By:
 ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/sfj
Mr. C. Lynn Tubb Legal Counsel Ouachita Parish Police Jury P.O. Box 3007 Monroe, LA 71201-3007
DATE RECEIVED: DATE RELEASED:  March 13, 2000
Rob E. Harroun, III Assistant Attorney General